Plaintiff, an infant, aged three years, four months, eighteen days, in the custody of his grandmother, was standing on a loading platform or island on State street in the city of Schenectady for the purpose of becoming a passenger on defendant’s bus. There is testimony that a gas cap protruded from the side of the bus from one to four inches and that it caught plaintiff’s coat and dragged him under the wheels of the bus, resulting in the injuries to recover damages for which the action is brought. The trial court submitted to the jury as a question of fact whether the infant was or was not sui juris. Judgment and order unanimously affirmed, with costs and disbursements to respondent. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ.